Filed 3/19/14
                          CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                    DIVISION SEVEN


In re CRISTIAN I., a Person Coming              B248035
Under the Juvenile Court Law.
                                                (Los Angeles County
                                                Super. Ct. No. CK95577)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

        Plaintiff and Respondent,

        v.

ANGELA H.,

        Defendant and Appellant.



        Appeal from orders of the Superior Court of Los Angeles County, Donna Levin,
Juvenile Court Referee. Affirmed.
        M. Elizabeth Handy, under appointment by the Court of Appeal, for Defendant
and Appellant, Angela H..
        Darlene Azevedo Kelly, under appointment by the Court of Appeal for Defendant
and Appellant, Zachary H.
        John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel,
Jeanette Cauble, Senior Deputy County Counsel, for Plaintiff and Respondent.
                              ________________________
          Describing the matter as “shocking to me, even after all of these years,” and “one
of the worse cases I have seen, where there’s such sadism . . . and such disregard for a
child’s feelings,” the experienced dependency bench officer in this proceeding sustained
allegations under Welfare and Institutions Code section 300, subdivisions (a) (serious
physical harm inflicted nonaccidentally) (two counts), (b) (failure or inability to protect)
(five counts), (i) (cruelty) (two counts) and (j) abuse of sibling (three counts); declared
                               1
then-six-year-old Cristian I. and his eight-month-old sister Alice H. dependents of the
juvenile court; removed the children from the care and custody of their mother,
Angela H., and from Zachary H., Cristian’s stepfather and Alice’s father (Angela’s
current husband); placed Cristian in Arizona with his presumed father, Mark I.; and
ordered an expedited evaluation by the Los Angeles County Department of Children and
Family Services (Department) of possible placement of Alice with her maternal
grandmother or great-grandmother. Reunification services for both Angela and Zachary
were denied.
          Without in any way challenging the overwhelming evidence of extreme physical
abuse inflicted on Cristian by Zachary or attempting to defend her passive role in
allowing Zachary to torture her son, Angela appeals from the jurisdiction findings and
disposition order, emphasizing Cristian had been the subject of a family law custody
order in Arizona and arguing, even though she was the custodial parent and living with
Zachary and Cristian in California, the juvenile court’s findings and order are void
because the court failed to fully comply with the procedural requirements of the Uniform
Child Custody Jurisdiction and Enforcement Act (UCCJEA) (Fam. Code, § 3400 et seq.)2
after it had initially exercised temporary emergency jurisdiction to protect Cristian. We
affirm.



1
       The child’s name is spelled Christian, rather than Cristian, at various points in the
record. For consistency we spell it Cristian throughout this opinion.
2
          Statutory references are to the Family Code unless otherwise indicated.

                                               2
                 FACTUAL AND PROCEDURAL BACKGROUND
       1. The Arizona Custody Order, Angela’s Move to California and Mark’s Efforts
          To Enforce His Parenting/Visitation Rights
       Cristian was born in June 2006 in Tucson, Arizona. “Due to father [Mark] re-
entering our child’s life,” in September 2009 Angela and Mark, who had never married,
signed a memorandum of understanding/child care plan following a successful mediation
through the Family Center of the Conciliation Court, Arizona Superior Court in Pima
County. A September 28, 2009 Arizona state court family law order granted Angela sole
legal custody and primary physical custody of Cristian. Mark was granted visitation/
“parenting time” over various weekend periods and holidays.
       Angela and Zachary married on September 30, 2011 after dating for
approximately three years. According to Angela, she, Zachary and Cristian moved to
California sometime in 2011 while she was pregnant with Alice (who was born in May
2012). Angela subsequently told one of the Department’s social workers she left Arizona
after Cristian told her and Zachary that Mark and Mark’s father had sexually molested
him.
       Records submitted by the Department, however, reflect that Cristian had attended
school in Tucson through Friday, March 16, 2012, immediately before the school’s one-
week Spring break. Mark reported he had gone to the school the following Friday,
March 23, 2012, to pick up Cristian for the weekend, unaware the school was closed.
(Mark stated Angela had confirmed he would be picking up Cristian on that Friday in his
last conversation with her.) On March 24, 2012 Angela sent Mark a text message
informing him she was traveling to California with Cristian. Mark, who had previously
contacted the Tucson Police Department to report Angela’s interference with his
visitation rights, filed a missing person report on April 10, 2012 with the Tucson police.
       Following Cristian’s disappearance Mark initiated post-judgment proceedings in
the Arizona family law case seeking full custody of his son. Angela was served by
publication. On September 11, 2012 the court found Angela had taken Cristian out of the
state without notice to Mark in violation of Arizona law and ordered Angela to return


                                             3
Cristian to Arizona to permit Mark to exercise his parenting time with the child. A
further hearing was set for November 19, 2012. The court directed Mark to personally
serve Angela, whose address in California he now had, with notice of the hearing.
       2. The Emergency Call Following Zachary’s Extreme Physical Abuse of Cristian
       On September 15, 2012 Angela called the police emergency operator to report
child abuse in progress. Responding officers were met at the door by Zachary, whom
they detained, and found Cristian standing naked in the bathtub with cuts and bruises all
over his face and body, including severe bruises on his genitals. Cristian told officers
Zachary had tried to cut his penis off with scissors.
       Both Cristian and Alice were immediately detained. Cristian was taken to the
pediatric intensive care unit at Northridge Hospital; Alice was placed in shelter care. At
the hospital, where his injuries were extensively documented, Cristian explained Zachary
had burned him “with a stick that had fire at the end” and cut his face using a drill gun.
Cristian also reported Zachary had kept him locked in a closet for four months, only
letting him out to use the bathroom, and made him smoke marijuana.
       Zachary was arrested. While Los Angeles Police Officer Barrios was obtaining
Zachary’s personal information, Zachary volunteered, “The boy is my step-son. His
mom and I have him here together. We moved from Arizona where his father and
grandfather were molesting him. Now I find out he is doing the same thing to my 4-
month-old daughter. . . . There was blood in my daughter’s vagina and he was touching
my wife while she slept. I lost it and hit him.” When Alice was subsequently examined,
there were no signs of sexual abuse.
       Los Angeles Police Officers Simmons and Palmer interviewed Angela at a parking
lot shortly after she called the emergency operator. Holding Alice and crying
hysterically, Angela said she and Zachary had left Tucson because Mark was sexually
abusing Cristian. After Angela and Zachary got married about a year ago, Zachary
became physically abusive, including beating her with his fists and choking her until she
almost passed out. (Angela had bruises consistent with physical abuse.) Zachary also
physically abused Cristian, who was continually covered from head to toe in old and new

                                              4
bruises, and the abuse was becoming increasingly more violent. Angela corroborated
                                                                                   3
Cristian’s assertions he had been forced to live in a closet and smoke marijuana. She did
not send Cristian to school because she was afraid Mark would be able to track him down
and get visitation. She did not report the abuse, much of which she had witnessed,
because she did not want Zachary to get caught growing marijuana. Angela also told
officers she had been diagnosed with schizophrenia, chronic depression and manic
depression.4
         3. The Dependency Petition and Detention Hearing
         On September 19, 2012 the Department initiated dependency proceedings on
behalf of Cristian and Alice pursuant to Welfare and Institutions Code section 300,
subdivisions (a) (serious physical harm), (b) (failure to protect), (d) (sexual abuse) and
(i) (cruelty). With respect to sexual abuse, the petition alleged Mark had sodomized
Cristian. At a detention hearing the same day, Angela and Zachary submitted to the
removal of the children without challenging the evidentiary presentation in the
Department’s detention report. Angela was granted monitored visitation with both
children; but Zachary, who was then incarcerated on charges of child and spousal abuse,
was granted monitored visitation with only Alice and ordered not to have any contact
with Cristian. The Department was given discretion to release Cristian to Mark. The
court set a further hearing for September 24, 2012 for an update on efforts to locate and
interview Mark.
         In a last-minute-information-for-the-court report submitted in connection with the
September 24, 2012 hearing, the Department summarized its interview with Mark and his
     5
wife. Mark first found out Angela had married Zachary after Cristian told him Zachary

3
         Cristian tested positive for marijuana.
4
      Angela stopped taking the medication prescribed for her schizophrenia after she
became pregnant with Cristian. She admitted she had smoked marijuana while pregnant
with Alice to help with nausea.
5
     The court was also provided with the extensive medical records from the hospital
documenting Cristian’s injuries and treatment.

                                               5
had beaten him with a wooden spoon when he failed to eat his dinner. Angela and
Cristian disappeared in March 2012 after Mark had started taking steps to go to court.
After Mark became too distraught to talk, his wife explained she had discovered Cristian
engaging in simulated sex with her three-year-old son. Cristian told her he had seen
Angela and Zachary having sex and a magazine with naked people in it. Angela later
called Mark, reporting that Zachary said Cristian told him he was being sexually abused
by his father and paternal grandfather. Cristian, however, had never met his paternal
grandfather, who lived in Mexico. The court appointed counsel to represent Mark and
ordered monitored visitation for him in California.
       4. The Ceding of Jurisdiction by the Arizona Court
       In its report for the jurisdiction and disposition hearing, initially scheduled for
October 30, 2012, the Department described the Arizona family law custody and
visitation order and provided copies of the child care plan signed by Angela and Mark
and the September 11, 2012 order directing Cristian’s return to the state. In a
supplemental report the Department summarized an assessment of Cristian by a
multidisciplinary assessment team. Cristian said he wanted to live with Mark and had
lied when he previously told the social worker Mark had sodomized him. The
Department recommended Cristian be released to Mark with a home-of-parent order and
family maintenance services.
       At the October 30, 2012 hearing Mark’s counsel questioned whether the juvenile
court, having issued its initial detention order to protect Cristian from Zachary, continued
to have jurisdiction under the UCCJEA in light of the custody case in Arizona. The court
agreed to contact the Arizona court before the November 19, 2012 Arizona court date to
determine if it would allow the case to proceed in California. Angela did not challenge
the California court’s jurisdiction at this hearing or at any other time while the matter was
pending before the juvenile court.
       The court ordered Cristian released to Mark on the condition Mark obtain therapy
and other services for Cristian. Angela was ordered to have no contact with Cristian
pending a report from his therapist. The case was continued to November 16, 2012 for a

                                              6
progress report on the UCCJEA issue. The matter was again continued to December 26,
2012 because the juvenile court had not yet contacted the Arizona court.
       At the November 19, 2012 hearing in Arizona superior court, Mark, appearing in
person, was sworn and questioned by the court as was Artin Narssiyan, a dependency
investigator for Los Angeles County, who appeared telephonically. A minute order filed
November 21, 2012 stated, “The Court notes that the Juvenile Court in California has
given custody of the minor child to [Mark], and the minor child is residing with him.
There are criminal charges that have been brought forth against [Angela] and her current
husband for child abuse against the minor child . . . . [¶] THE COURT FINDS that the
Juvenile Court in California has jurisdiction in this matter and this case shall proceed in
the State of California at this time . . . .”
       At the December 26, 2012 progress hearing the juvenile court stated, “The
Arizona Superior Court in Pima County has ceded jurisdiction to this court, and that court
found that juvenile court in California has jurisdiction and the case shall proceed in the
state of California.” The court continued the matter to January 7, 2013 for the
jurisdiction hearing.
       5. The Jurisdiction and Disposition Hearings
       At the conclusion of the jurisdiction hearing on January 7, 2013, the court
dismissed the allegations Cristian had been abused by Mark, struck a reference to alcohol
abuse by Angela and sustained the petition as amended. The court declared the children
dependents of the court, ordered them removed from Angela and Zachary’s custody,
denied reunification services, and placed Cristian with Mark. The court retained
jurisdiction over Cristian, notwithstanding he was doing well with Mark and Mark had
obtained services for him, “because of the severity of the trauma.”
       Angela and Zachary filed timely notices of appeal from the court’s January 7,
2013 order. Angela’s appeal does not challenge the court’s findings and order as to
Alice. Zachary’s appointed counsel filed a brief that raised no issues, and Zachary has
submitted no additional letter identifying any contentions he wished to raised on appeal.



                                                7
Accordingly, his appeal is dismissed as abandoned pursuant to In re Phoenix H. (2009)
                                                           6
47 Cal. 4th 835 and In re Sade C. (1996) 13 Cal. 4th 952.
                                       DISCUSSION
       1. Temporary Emergency Jurisdiction Under the UCCJEA
       The UCCJEA, adopted in California effective January 1, 2000 (see In re C.T.
(2002) 100 Cal. App. 4th 101, 106 (C.T.) and Arizona effective January 1, 2001 (see
Welch-Doden v. Roberts (2002) 202 Ariz. 201, 208 [42 P.3d 1166]), governs dependency
proceedings and is the exclusive method for determining the proper forum to decide
custody issues involving a child who is subject to a sister state custody order. (§ 3421,
subd. (b) [“[s]ubdivision (a) [of § 3421] is the exclusive jurisdictional basis for making a
child custody determination by a court of this state”]; see In re Stephanie M. (1994)
                    7
7 Cal. 4th 295, 310; In re Jaheim B. (2008) 169 Cal. App. 4th 1343, 1348.) All parties
here agree that Arizona is Cristian’s “home state” within the meaning of the UCCJEA
                        8
(see § 3402, subd. (g); see generally In re Marriage of Nurie (2009) 176 Cal. App. 4th
478, 511 [parent’s abduction of his child from the other parent cannot form the basis for
establishing jurisdiction in the abductor’s state of residence]) and that, at the outset of
these proceedings, Arizona had exclusive, continuing jurisdiction to make all custody



6
        The juvenile court terminated its dependency jurisdiction as to Cristian on July 8,
2013. Although Angela has not appealed that order, because the disposition order
continues to adversely affect her and her appeal challenges the juvenile court’s authority
to make any child custody determination other than an initial, temporary emergency
order, the appeal is not moot. (See, e.g., In re Daisy H. (2011) 192 Cal. App. 4th 713,
716.)
7
      The Supreme Court in In re Stephanie M., supra, 7 Cal.4th at page 310 addressed
the Uniform Child Custody Jurisdiction Act (UCCJA), which was replaced by the
UCCJEA in 2000. (See In re Nada R. (2001) 89 Cal. App. 4th 1166, 1173.)
8
      Based on Cristian’s school attendance records and Mark’s report of Angela’s
March 24, 2012 text message that she was taking Cristian to California that weekend, the
dependency petition was filed less than six months after Angela, Zachary and Cristian
moved to California—the threshold requirement for home state status.

                                               8
decisions regarding Cristian except as specified in section 3424’s provisions for
temporary emergency jurisdiction.
        Section 3424 provides an exception to the exclusive jurisdictional bases for
making an initial child custody determination or modifying a sister state custody order.
(§§ 3421, subds. (a), (b), 3423.) A California court may exercise “temporary emergency
jurisdiction” when a “child is present in this state and . . . it is necessary in an emergency
to protect the child because the child . . . is subjected to, or threatened with, mistreatment
or abuse.” (§ 3424, subd. (a).) An “emergency” exists when there is an immediate risk
of danger to the child if he or she is returned to a parent. (In re Jaheim B., supra,
69 Cal.App.4th at p. 1349; In re Nada R. (2001) 89 Cal. App. 4th 1166, 1174-1175.)
“Although emergency jurisdiction is generally intended to be short term and limited, the
juvenile court may continue to exercise its authority as long as the reasons underlying the
dependency exist.” (In re Jaheim B., at pp. 1349-1350; see In re Nada R., at p. 1175.)
        The finding of an emergency should only be made after an evidentiary hearing.
(C.T., supra, 100 Cal.App.4th at p. 107) [“[u]nsubstantiated allegations are insufficient to
invoke emergency jurisdiction”].) Nonetheless, the child may be detained prior to that
hearing for his or her protection. (See id. at p. 108, fn. 3 [“‘[w]hen a petition contains
allegations of an emergency situation, it is proper for a court to issue an interim custody
order to protect the child pending the hearing’”]; In re A.C. (2005) 130 Cal. App. 4th 854,
864.)
        When a California court asserting temporary emergency jurisdiction is aware that
a child custody determination has been made by another jurisdiction, the California court
“shall immediately communicate with the other court.” (§ 3424, subd. (d).) “To make an
appropriate order under the [UCCJEA], the California court needs to know whether the
sister state court wishes to continue its jurisdiction and how much time it requires to take
appropriate steps to consider further child custody orders.” (C.T., supra, 100 Cal.App.4th
at pp. 110-111; accord, In re Marriage of Fernandez-Abin & Sanchez (2011)
191 Cal. App. 4th 1015, 1041.) “The court may allow the parties to participate in the
communication. If the parties are not able to participate in the communication, they must

                                              9
be given the opportunity to present facts and legal arguments before a decision on
jurisdiction is made.” (§ 3410, subd. (b).) Additionally, a record must be made of
substantive communications between the courts, and the parties granted access to the
record. (§ 3410, subds. (c), (d).)
       Both California (§ 3427) and Arizona (A.R.S. § 25-1037), in identical language
adopted from the Uniform Child Custody Jurisdiction and Enforcement Act, provide a
court of the state with exclusive, continuing jurisdiction to make child custody
determinations “may decline to exercise its jurisdiction at any time if it determines that it
is an inconvenient forum under the circumstances and that a court of another state is a
more appropriate forum.” Under both statutes the parties are permitted to submit
information, and the court is directed to consider all relevant factors in deciding whether
it is appropriate for a court of another state to exercise jurisdiction, including the nature
                                                                          9
and location of the evidence required to resolve the pending litigation. (See Welch-
Doden v. Roberts, supra, 202 Ariz. at pp. 210-211 [the child’s best interests may be
considered in the context of a request under A.R.S. § 25-1037 to determine that Arizona,
although the “home state,” is an inconvenient forum such that jurisdiction should be
elsewhere].)


9
        Section 3427, subdivision (b), and A.R.S. section 25-1037, subdivision (B), both
provide, “Before determining whether it is an inconvenient forum, a court of this state
shall consider whether it is appropriate for a court of another state to exercise jurisdiction.
For this purpose, the court shall allow the parties to submit information and shall consider
all relevant factors, including: [¶] (1) Whether domestic violence has occurred and is
likely to continue in the future and which state could best protect the parties and the
child. [¶] (2) The length of time the child has resided outside this state. [¶] (3) The
distance between the court in this state and the court in the state that would assume
jurisdiction. [¶] (4) The degree of financial hardship to the parties in litigating in one
forum over the other. [¶] (5) Any agreement of the parties as to which state should
assume jurisdiction. [¶] (6) The nature and location of the evidence required to resolve
the pending litigation, including testimony of the child. [¶] (7) The ability of the court
of each state to decide the issue expeditiously and the procedures necessary to present the
evidence. [¶] (8) The familiarity of the court of each state with the facts and issues in
the pending litigation.”

                                              10
       Failure to comply with the procedural requirements of the UCCJEA is subject to
harmless error analysis. (C.T., supra, 100 Cal.App.4th at p. 111; see In re Jesusa V.
(2004) 32 Cal. 4th 588, 624 [“[w]e typically apply a harmless-error analysis when a
statutory mandate is disobeyed, except in a narrow category of circumstances when we
deem the error reversible per se”].) Before any judgment can be reversed for ordinary
error, it must appear that the error complained of “has resulted in a miscarriage of
justice.” (Cal. Const., art. VI, § 13.) Reversal is justified “only when the court, ‘after an
examination of the entire cause, including the evidence,’ is of the ‘opinion’ that it is
reasonably probable that a result more favorable to the appealing party would have been
reached in the absence of the error.” (People v. Watson (1956) 46 Cal. 2d 818, 836; see
In re J.S. (2011) 196 Cal. App. 4th 1069, 1078 [failure to require statutory procedures for
terminating dependency jurisdiction subject to Watson harmless error review].)
        2. The Juvenile Court Properly Exercised Emergency Jurisdiction; Any Error in
           Failing To Follow the Procedural Requirements of the UCCJEA Was
           Harmless
       Angela does not dispute—nor could she on any reasonable basis—the juvenile
court properly detained Cristian under section 3424 following the initial hearing on
September 19, 2012. The evidence presented by the Department at the detention hearing
established the child had been the victim of a horrendous, three-day beating; and his
removal from Zachary and Angela was unquestionably necessary for his protection.
There was significant evidence an emergency existed under the UCCJEA. (See In re
A.C., supra, 130 Cal.App.4th at p. 864 [“[e]mergencies under the [UCCJEA] generally
involve sexual or physical abuse”].) Rather, Angela contends the juvenile court failed to
follow the required procedures to maintain its jurisdiction after the initial detention order:
It did not immediately contact the Arizona court, allow her to participate in
communications with Arizona, permit her to argue whether Arizona was an inconvenient
forum or hold an additional evidentiary hearing before Arizona ceded jurisdiction.
Because of those procedural errors, Angela contends, the court lacked subject matter
jurisdiction; and its January 7, 2013 jurisdiction findings and disposition orders are void.


                                             11
       The juvenile court proceedings here, although flawed, substantially complied with
the essential procedural requirements of the UCCJEA and fully satisfied the central goals
of the act. (See In re Jaheim B., supra, 169 Cal.App.4th at p. 1348 [“[t]he purposes of
the UCCJEA in the context of dependency proceedings include avoiding jurisdictional
competition and conflict, promoting interstate cooperation, litigating custody where child
and family have closest connections, avoiding relitigation of another state’s custody
decisions, and promoting exchange of information and other mutual assistance between
courts of other states”].) The juvenile court conducted an evidentiary hearing (the
detention hearing) before concluding immediate action was necessary to protect Cristian
from an ongoing threat of serious physical harm and only then entered a temporary
custody order. Angela was present at that hearing, with appointed counsel, and did not
challenge the Department’s evidentiary presentation. This initial assertion of jurisdiction
was fully consistent with, and authorized by, section 3424.
       Angela’s insistence that some additional evidentiary hearing was necessary for the
juvenile court to maintain temporary emergency jurisdiction over Cristian is misplaced.
In People v. Beach (1987) 194 Cal. App. 3d 955 (Beach) the validity of a mother’s
conviction for stealing her child from her husband’s custody turned on the jurisdiction of
the California court to make a temporary award of custody to the husband under the
UCCJA, the predecessor to the UCCJEA. In upholding the custody order and affirming
the conviction, the Court of Appeal explained, “The UCCJA involves a multistep
process. Initially, the court must determine whether it has jurisdiction over the particular
custody dispute. The jurisdictional determination is a ‘vitally important preliminary
decision.’ [Citation.] It should not be made ‘in a rush to judgment’ but rather ‘after a full
and fair evidentiary hearing.’” (Id. at p. 963.) The Beach court’s statement was directed
to a finding of jurisdiction under any of the four grounds listed in former Civil Code
section 5152 for asserting jurisdiction under the UCCJA, not solely the exercise of
jurisdiction to prevent an emergency under former Civil Code section 5152,
subdivision (c), the forerunner of section 3424. Several subsequent cases involving
temporary emergency jurisdiction under section 3424 have either quoted or paraphrased

                                             12
the Beach court’s “full and fair hearing” language. Contrary to Angela’s argument,
however, none of those cases holds a detention hearing under Welfare and Institutions
Code section 319 at which the parents and child and/or their counsel are present does not
constitute the evidentiary hearing required to assert temporary emergency jurisdiction.
(See In re A.C., supra, 130 Cal.App.4th at p. 864; C.T., supra, 100 Cal.App.4th at
                10
pp. 107-108.)
       To be sure, if the juvenile court had attempted to exercise something beyond
temporary emergency jurisdiction—if it had proceeded to adjudicate the dependency
petition and to enter disposition orders without the Arizona court first ceding
jurisdiction—a further evidentiary hearing would have been required to determine the
basis on which the California court had jurisdiction to modify the Arizona court’s
custody order. (See §§ 3421, 3423; see generally C.T., supra, 100 Cal.App.4th at p. 107
[“[e]xcept as authorized by section 3424, a California court may not make an initial
custody order or modify a sister state child custody order unless prescribed conditions not
here present exist”].) That is the lesson of Beach and the mandate of section 3425, which
requires notice and an opportunity to be heard be given to all persons entitled to notice
before a child custody determination is made under the UCCJEA. But the juvenile court
here deferred the jurisdiction/disposition hearing on the dependency petition until
information about the California proceedings had been exchanged with the Arizona
family law court; and it gave the Arizona court an opportunity to conduct its own hearing
to determine whether to exercise its exclusive, continuing jurisdiction. Once the Arizona

10
        We acknowledge there is an implication in the C.T. court’s quotation from Beach
that the continued exercise of temporary emergency jurisdiction after an initial detention
hearing and removal order requires an additional evidentiary hearing. (See C.T., supra,
100 Cal.App.4th at p. 107.) But that was not the issue presented to the court, which was
reviewing a jurisdiction finding and disposition order removing the child from his father.
(See id. at p. 109 [“a finding of emergency under the [UCCJEA] does not contemplate or
authorize a finding that the minor is a person described in [Welfare and Institutions Code]
section 300”].) In any event, for the reasons discussed, we disagree with the suggestion
section 3424 requires a juvenile court to hold a second evidentiary hearing while waiting
to learn whether the sister state intends to exercise its exclusive, continuing jurisdiction.

                                             13
court ceded that jurisdiction, the juvenile court was empowered to conduct further
hearings on the dependency petition.
       Nonetheless, there is some merit to Angela’s critique of the juvenile court’s
conduct of these proceedings. Although the court was aware at the detention hearing in
mid-September 2012 that Arizona had made an initial custody order, the court failed to
“immediately communicate” with the Arizona family law court. Indeed, although the
juvenile court on October 30, 2012 belatedly stated it would contact the Arizona court,
the record is devoid of any evidence direct court-to-court communications ever took
place. It appears the Arizona court received information about the California dependency
proceedings from Mark and one of the Department’s investigators, who both appeared
(Mark in person; the investigator by telephone) at the family court hearing on
November 19, 2012 in Pima County. The California court’s information about the
                                                                                   11
Arizona proceedings was limited to the receipt of minute orders from that court.        In
addition, the court failed to expressly limit the duration of its detention order, which
temporarily removed Cristian from Angela’s custody, to a period sufficient to permit the
Department to seek an appropriate order from the Arizona court as required by
section 3424, subdivision (c).
       Both of these procedural flaws, however, were harmless. (See C.T., supra,
100 Cal.App.4th at p. 111 [statutory requirement to immediately contact the court that
had issued the initial custody order is “directory rather than mandatory”; the failure to
comply with this procedural step does not invalidate the governmental action to which
the procedural requirement relates].) Although the exchange of information was delayed,
by the time the Arizona court ceded jurisdiction on November 19, 2012 and well before
the juvenile court conducted the jurisdiction hearing on the dependency petition, each
court was fully advised of what had transpired in the other. It is not reasonably probable


11
      Because the juvenile court did not communicate directly with the Arizona court,
Angela’s complaint she was not allowed to participate in any of those nonexistent
communications adds no weight to her jurisdictional challenge.

                                             14
the delay and indirect method of communication had any impact on the outcome of the
case.
        Angela’s remaining contention that the juvenile court erred in not allowing her to
argue whether Arizona was an inconvenient forum is simply mistaken. The
determination Arizona, Cristian’s home state, was an inconvenient forum and California
should continue to assert jurisdiction to decide the pending custody issue was not made
by the juvenile court, but by the family law court in Arizona after an evidentiary hearing
in a proceeding in which Angela was a party and as to which she had been served with
notice. Her election not to participate in the Arizona hearing is not attributable to the
juvenile court and surely cannot deprive the court of its authority to act once jurisdiction
                        12
had been ceded to it.
        C.T., supra, 100 Cal. App. 4th 100, the case upon which Angela places primary
reliance, supports our conclusion the juvenile court properly exercised jurisdiction in this
case and any procedural error was harmless. In C.T. an Arkansas state court had granted
father primary physical custody of C.T., who was born in that state, with visitation by
mother. During a visit with mother in California, C.T. disclosed father had molested her.
Mother obtained a temporary restraining in order in California to prevent C.T.’s return to
Arkansas. (Id. at p. 104.) The following month the Department filed a section 300
petition alleging C.T. had been sexually abused by father. At the detention hearing the
court found a prima facie case C.T. was a person described by section 300,
12
        In light of the factors identified in section 3427, subdivision (b), and A.R.S.
section 25-1037, subdivision (B) (see fn. 9, above), a finding by the Arizona court that
California was a more appropriate forum is amply supported by the record. Most of the
witnesses, including police officers, medical personnel and social workers, as well as
Angela herself, were located in California. Indeed, because felony criminal charges were
pending against Angela in California for her role in endangering Cristian, the Arizona
court may have been unable to compel her attendance had it determined to retain its
jurisdiction. Moreover, Angela and Mark had the benefit of appointed counsel in the
California dependency proceedings and were thus better able to present relevant evidence
and arguments here. Finally, because an initial evidentiary hearing had already been held
in the juvenile court, it was more familiar with the facts and issues in the pending
litigation and was in a position to more expeditiously decide the matter.

                                             15
subdivision (d), declared it was exercising emergency jurisdiction over her and gave the
social worker discretion to detain C.T. in mother’s home. The following month father
asked the juvenile court to hold an evidentiary hearing to determine whether it was
properly assuming emergency jurisdiction, but the court declined the request and set a
                                          13
jurisdiction hearing. (C.T. at p. 105.)        At the jurisdiction hearing the juvenile court
found C.T. was a person described in section 300, subdivision (d). Only then did the
court contact Arkansas. The Arkansas court, however, refused to allow California “‘to
have further jurisdiction over the matter’” and requested the case be transferred to that
state. (C.T. at p. 105.) During the conversation between the two courts, which was not
recorded, the Arkansas court agreed C.T.’s custody would remain with mother.
California sent Arkansas the file and terminated its jurisdiction over C.T. (Ibid.)
       Father appealed, arguing the juvenile court was not authorized to make
jurisdictional findings under the UCCJEA and also failed to comply with its procedural
requirements for temporary emergency jurisdiction, including contacting the Arizona
state court immediately after the filing of the section 300 petition. Mother appealed,
contending the court should not have terminated its dependency jurisdiction over C.T.
(C.T., supra, 100 Cal.App.4th at pp. 104, 106.) The Court of Appeal reversed the
jurisdictional finding, holding the juvenile court was not authorized to make it: “The
purpose of the section 300 jurisdictional hearing is to determine whether the child is a
person described by section 300; the hearing is a condition precedent to a permanent
custody disposition under the dependency scheme. The purpose of the section 3424
[emergency jurisdiction] hearing is limited to a determination of the existence of an
emergency, and under the [UCCJEA] emergency jurisdiction may be exercised to protect
the child only on a temporary basis. [Citation.] Assumption of emergency jurisdiction
does not confer upon the state exercising emergency jurisdiction the authority to make a
permanent custody disposition.” (Id. at p. 108.) Nevertheless, the court affirmed the
13
        Relying on case law decided under the previous UCCJA statutory scheme, the
juvenile court “believed it had no obligation to contact the Arkansas court until it made a
true finding under section 300.” (C.T., supra, 100 Cal.App.4th at p. 111, fn. 9.)

                                                   16
order placing C.T. with mother and terminating its jurisdiction “because the material
evidence introduced to support the finding support[ed] an order the court was authorized
                                                  14
to make under the [UCCJEA].” (Id at p. 104.)
       C.T. is distinguishable from the present case because the juvenile court made
jurisdictional orders of a permanent nature under the umbrella of temporary emergency
jurisdiction. Here, in contrast, the court continued the jurisdiction hearing until the
Arizona court had ceded jurisdiction, simply maintaining in place its temporary custody
order until Arizona had decided whether to exercise its exclusive, continuing jurisdiction.
Moreover, as discussed, the court in C.T. held any procedural errors in assuming
temporary jurisdiction were not prejudicial because it was unlikely there would have been
a different outcome if all the statutory procedures had been properly followed. (See C.T.,
supra, 110 Cal.App.4th at pp. 111-112.) That is precisely the situation here. Whatever
procedural missteps were made, Angela has failed to demonstrate they had any impact on
the final outcome of the dependency proceedings.
                                      DISPOSITION
       Zachary H.’s appeal is dismissed as abandoned. As to Angela H., the orders are
affirmed.



                                                       PERLUSS, P. J.

       We concur:



              WOODS, J.



              ZELON, J.


14
      As in the instant case, there was no challenge to the sufficiency of the evidence
supporting the true finding. (C.T., supra, 100 Cal.App.4th at p. 109, fn. 5.)

                                             17